Citation Nr: 1044527	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  09-28 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for esophageal ulcer.

2.  Entitlement to service connection for gastroesophageal reflux 
disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2009 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was filed in 
June 2009, a statement of the case was issued in July 2009, and a 
substantive appeal was received in July 2009.  The Veteran 
testified at a Board hearing in March 2010; the transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

At the Board hearing, the Veteran testified that in 1976 he 
sought treatment related to the stomach at the VA Medical Center 
(VAMC) in San Antonio, Texas.  An attempt should be made to 
associate the Veteran's VA treatment records with the record.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).

A January 1973 Report of Medical Examination reflects that the 
Veteran's 'abdomen and viscera' were clinically evaluated as 
normal.  

In April 1974, the Veteran complained of chronic stomach cramps, 
trace blood vomiting, and complaints of ulcer.  The Veteran 
reported that an ulcer was diagnosed 15 1/2 months prior and TNT 
was initiated.  He complained of intermittent cramping and denied 
undergoing a GI series.  The April 1974 examiner requested a GI 
series but as the Veteran had no symptoms it was determined that 
the GI would not be conducted until symptoms appeared.  

In January 1975, the Veteran was hospitalized.  It was noted that 
the Veteran was seen at the Bexar County Hospital - University of 
Texas School of Medicine in San Antonio two years prior where an 
upper GI series indicated an active duodenal ulcer.  The pain was 
identical to the present and subsided only in a week of therapy.  
He had a flare last spring and again lasting a week or so.  
Current symptoms began a week prior to admission.  The pain has 
been unbearable, located in the subxyphoid area without vomiting 
or Hack stools.  Physical examination was negative except for 
tenderness on palpation of his xiphoid and some general abdominal 
guarding.  The assessment was recurrent duodenal ulcer disease, 
uncomplicated; and distal esophagitis.  

A July 1976 examination performed for separation purposes 
reflects that his 'abdomen and viscera' were clinically evaluated 
as normal.  The examiner noted that the Veteran was hospitalized 
in 1975 for recurrence of duodenal ulcer and distal esophagitis 
asymptomatic by now.  

As service treatment records reflect that the Veteran underwent 
treatment for active duodenal ulcer at the Bexar County Hospital, 
University of Texas School of Medicine in or about January 1973, 
after securing any necessary release, an attempt should be made 
to obtain such records.  38 C.F.R. § 3.159(c)(1)(i-ii) (2010).

At the Board hearing, the Veteran testified that he self-treats 
with Prilosec for gastroesophageal reflux disease, and he avoids 
certain foods.  He testified that he sought treatment with a 
private physician for approximately twenty years; however, he was 
unable to find her and no records were available.

In light of the Veteran's in-service treatment, and testimony 
regarding post-service symptomatology, the Veteran should be 
afforded a VA examination to assess the nature and etiology of 
his claimed esophageal ulcer and gastroesophageal reflux disease.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  
The VA examiner should also opine as to whether his 
gastroesophageal reflux disease is caused by or aggravated by any 
esophageal ulcer.  See 38 C.F.R. § 3.310 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's treatment records from the San 
Antonio VAMC for the period July 15, 1976, to the 
present should be associated with the claims 
folder.  If such efforts prove unsuccessful, 
documentation to that effect should be added to 
the claims folder.

2.  After obtaining an appropriate release, the 
Veteran's treatment records from the Bexar County 
Hospital, University of Texas School of Medicine, 
in San Antonio, should be requested and 
associated with the claims folder.  If such 
efforts prove unsuccessful, documentation to that 
effect should be added to the claims folder.

3.  AFTER completion of the above, schedule the 
Veteran for a VA examination to determine the 
nature and etiology of his claimed esophageal 
ulcer and gastroesophageal reflux disease.  It is 
imperative that the claims file be made available 
to the examiner in connection with the 
examination.  Any medically indicated special 
tests should be accomplished, and all special 
test and clinical findings should be clearly 
reported.  After reviewing the claims file and 
examining the Veteran, the examiner should opine 
as to the following:

a)  Is it at least as likely as not (a 50% or 
higher degree of probability) that any esophageal 
ulcer had its clinical onset in service, or is 
otherwise related to his period of service;

b)  If esophageal ulcer pre-existed service, did 
it undergo an increase in disability during 
service, and, if so, was the increase in 
disability due to the natural progress of the 
disease;

c)  Is it at least as likely as not (a 50% or 
higher degree of probability) that any 
gastroesophageal reflux disease had its clinical 
onset during the Veteran's period of service or 
is otherwise related to his period of service;

d)  For any gastroesophageal reflux disease 
found, is it at least as likely as not (a 50 
percent or higher degree of probability) 
proximately due to any esophageal ulcer and/or is 
it at least as likely as not (a 50 percent or 
higher degree of probability) aggravated by any 
esophageal ulcer.

All opinions and conclusions expressed must be 
supported by a complete rationale in a report.  
The examiner should reconcile any opinion with 
the service treatment records, any post-service 
diagnoses, and lay statements and testimony of 
the Veteran.

4.  After completion of the above, the RO should 
review the expanded record and readjudicate the 
issues of entitlement to service connection for 
esophageal ulcer and gastroesophageal reflux 
disease.  If any of the benefits sought are not 
granted in full, the Veteran should be furnished 
an appropriate supplemental statement of the case 
and be afforded an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


